     Case 3:19-cv-00813-REP Document 14 Filed 12/09/19 Page 1 of 9 PageID# 99



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                     )
CHMURA ECONOMICS &                                   )
ANALYTICS, LLC,                                      )
                                                     )
                       Plaintiff,                    )      Case No. 3:19-cv-813-REP
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                       Defendant.                    )

                       PLAINTIFF’S MEMORANDUM OF LAW
                IN SUPPORT OF MOTION FOR EXPEDITED DISCOVERY

         Plaintiff Chmura Economics & Analytics, LLC, by counsel, and pursuant to Rule 26(d) of

the Federal Rules of Civil Procedure, states as follows in support of its Motion for Expedited

Discovery.

I.       FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY

         Chmura sells software that analyzes economic data, along with consulting services to help

clients analyze that data. 1 Chmura’s JobsEQ software is available on a subscription basis, meaning

that customers pay to receive and maintain a license to access Chmura’s data. Thus, Chmura’s

success depends not only on obtaining new client subscriptions, but on maintaining close

relationships with existing clients to encourage continued renewals.

         In addition, Chmura’s success depends on the confidential and trade secret information it

has developed, including (1) contact information for decision-makers and authorized users of

Chmura’s software; (2) pricing information and other terms of client subscription agreements; and



1
    The facts appearing in this Memorandum are further detailed in Chmura’s Amended Complaint.
  Case 3:19-cv-00813-REP Document 14 Filed 12/09/19 Page 2 of 9 PageID# 100



(3) notes from discussions and negotiations with prospective clients. This information is not

generally known in the industry and, as such, derives significant value from its secrecy. Chmura’s

success in the industry depends on its ability to maintain the secrecy of its confidential information

and trade secrets.

       Until Chmura terminated Defendant Richard Lombardo, he worked for Chmura as a Senior

Account Manager. In that position, Lombardo had access to Chmura’s confidential business

information and trade secrets, including financial data, current and prospective customer contact

information, and subscription agreements.          Lombardo executed a Confidentiality, Non-

Competition, and Non-Solicitation Agreement (the “Agreement”), in which he agreed to maintain

the confidentiality of the business information Chmura provided to him during his employment.

See Amended Complaint Ex. A. Lombardo also agreed that he would refrain from soliciting his

Chmura customers or performing certain competitive services during his employment with

Chmura and for two years thereafter. Id.

       Recently, however, Lombardo began threatening to violate these covenants. In early

October 2019, Lombardo met with his manager to discuss potential changes to his commissions

and sales territory. During that meeting, Lombardo stated that if Chmura would not pay him

$100,000 as part of a separation agreement, he was prepared to take several “steps” to disrupt

Chmura’s business. First, he threatened to sue Chmura to stop it from taking away “his”

customers. Second, he said that he would accept a position with one of Chmura’s competitors,

despite his Agreement. Lombardo noted that he had already discussed potential employment with

at least one competitor. Third, Lombardo threatened to contact all of Chmura’s clients and try to

persuade them to take their business elsewhere. Lombardo warned his manager, “either Chmura

is going to pay me for those relationships, or someone else will.”



                                                  2
  Case 3:19-cv-00813-REP Document 14 Filed 12/09/19 Page 3 of 9 PageID# 101



       In response, Chmura placed Lombardo on unpaid leave and sent him a cease and desist

letter reminding him of his obligations under the Agreement. In that letter, Chmura made several

requests to enable it to secure both its confidential information and its customer relationships.

Specifically, Chmura asked Lombardo to (i) identify Chmura’s clients with whom he had

communicated regarding his possible departure; (ii) identify Chmura’s clients with whom

Lombardo had communicated after Chmura placed him on leave; (iii) identify the competitors with

whom he had discussed employment in the past six months; (iv) confirm that he had returned all

Chmura property and information; and (v) agree to refrain from defaming Chmura. In a call a few

days later, Lombardo’s manager again asked him to return the Chmura property and information

he had retained, including a laptop containing highly sensitive details regarding Chmura’s

customer relationships and negotiations.

       Lombardo refused all of Chmura’s requests. Therefore, Chmura filed its Complaint on

October 31, 2019. Still, Lombardo refused to return any of Chmura’s information or property, and

refused to say whether he had contacted its customers or received any competitive offers of

employment. Chmura then filed its Amended Complaint on December 9, 2019.

II.    ARGUMENT

       A.      Standard for Permitting Expedited Discovery

       The Court has “wide latitude in controlling discovery and . . . its rulings will not be

overturned absent a showing of clear abuse of discretion.” See Rowland v. Am. Gen. Fin., Inc.,

340 F.3d 187, 195 (4th Cir. 2003) (internal citation omitted). “Motions for expedited discovery

are routinely considered either during a court’s consideration of motions for a preliminary

injunction or temporary restraining order, or directly before such motions in order to prepare for a

preliminary injunction argument.” ForceX, Inc. v. Tech. Fusion, LLC, 2011 WL 2560110, at *5



                                                 3
  Case 3:19-cv-00813-REP Document 14 Filed 12/09/19 Page 4 of 9 PageID# 102



(E.D. Va. June 27, 2011). Such motions find their foundation in Rule 26(d), which permits the

Court to alter the standard discovery schedule. E.g., Campbell Alliance Grp., Inc. v. Forrest, 2015

WL 13718031, at *2 (E.D.N.C. Dec. 28, 2015).

       “In the absence of a specific standard delineated in the Federal Rules and in the Fourth

Circuit, courts have considered two different standards in evaluating expedited discovery motions,

one applying modified preliminary injunction factors and another ‘reasonableness,’ or ‘good

cause’ test.” ForceX, 2011 WL 2560110, at *5. Courts within the Fourth Circuit have used both

tests. Compare Dimension Data N. Am., Inc. v. NetStar-1, Inc., 226 F.R.D. 528, 531 (E.D.N.C.

2005) (applying “a standard based upon reasonableness or good cause, taking into account the

totality of the circumstances”) with ForceX, 2011 WL 2560110, at *5-*7 (citing Notaro v. Koch,

95 F.R.D. 403 (S.D.N.Y. 1982)) (considering, on a motion for expedited discovery, the plaintiff’s

chances of succeeding on the merits of the action and whether expedited discovery will alleviate

irreparable harm).

       As numerous courts and commentators have acknowledged in recent years, however, the

reasonableness test is more appropriate, for several reasons. See 5 J. Moore et al., Federal Practice

& Procedure § 26.121 (3d ed. 2011) (hereafter “Moore § __”) (noting that that “the reasonableness

approach lies comfortably with today’s discovery rules”); see also Attkisson v. Holder, 113 F.

Supp. 3d 156, 162 (D.D.C. 2015) (collecting cases noting that the good cause standard is “more

suited to the application of the Court’s broad discretion in handling discovery”). First, because

expedited discovery requests are often used (as here) to support or analyze the need for a

preliminary injunction motion, requiring a party to satisfy the preliminary injunction factors before

obtaining the information needed to analyze those factors is simply backwards. Merrill Lynch,

Pierce, Fenner & Smith v. O’Connor, 194 F.R.D. 618, 624 (N.D. Ill. 2000) (noting that “it does



                                                 4
  Case 3:19-cv-00813-REP Document 14 Filed 12/09/19 Page 5 of 9 PageID# 103



not make sense to use preliminary injunction analysis factors to determine the propriety of an

expedited discovery request” when the purpose of the request is to determine whether a preliminary

injunction is appropriate).

       Second, a preliminary injunction and expedited discovery are fundamentally different

remedies. The standard for a preliminary injunction is high because the moving party is effectively

asking the Court to provide relief the party could otherwise obtain only by prevailing at trial or on

summary judgment. That is why analysis of harm and likelihood of success is appropriate. By

contrast, any federal court litigant can ask for documents, serve interrogatories, and take

depositions. Thus, the question on a motion for expedited discovery is merely when a party can

receive information to which it is entitled, rather than whether that party can ultimately prove its

case. E.g., OMG Fidelity, Inc. v. Sirius Techs., Inc., 239 F.R.D. 300, 305 (N.D.N.Y. 2006)

(permitting early discovery in part because the requested discovery “will in all likelihood occur

eventually”).

       Finally, the modified preliminary injunction test is simply outdated. The decision from

which that standard originates was issued over a decade before the 1993 amendment to Rule 26,

which added the prohibition on formal discovery before the Rule 26(f) planning conference. See

Notaro, 95 F.R.D. at 404; see also Fed. R. Civ. P. 26, Advisory Committee Note, 1993

Amendment. Thus, the primary concern of the Notaro court—which considered a request to take

a deposition less than thirty days after filing of the complaint—was “protect[ing] defendants from

unwarily incriminating themselves before they have a chance to review the facts and retain

counsel.” 95 F.R.D. at 404. Now, the Rule 26(f) conference (and thus the commencement of

discovery) typically does not occur until months into litigation, long after defendants have retained

counsel and filed responsive pleadings. Notaro’s concerns are not relevant here.



                                                 5
  Case 3:19-cv-00813-REP Document 14 Filed 12/09/19 Page 6 of 9 PageID# 104



       Accordingly, under the modern Federal Rules, a Court considering a motion for expedited

discovery must consider factors “more relevant to requests for expedited discovery,” such as (1)

whether a preliminary injunction motion is pending, or another “legally cognizable urgency

exists;” (2) the scope of the requests; (3) the purpose of the requests; (4) the burden on the

defendant; and (5) the timing of the requests. Moore § 26.121; see also Knight’s Cos., Inc. v.

Vantage Benefits Adm’rs, Inc., 2018 WL 6271049, at *1 (D.S.C. Apr. 5, 2018). Examination of

these factors demonstrates why Chmura is entitled to the limited discovery it seeks.

       B.      Chmura Is Entitled to Limited Expedited Discovery

       Good cause exists to allow Chmura’s request for limited expedited discovery, for several

reasons.    First, although Chmura has not yet requested preliminary injunctive relief, the

information it seeks will allow it to determine whether such relief is necessary. Moreover,

Lombardo’s threats have created legally cognizable urgency: as detailed in Chmura’s Amended

Complaint, Lombardo has specifically and repeatedly threatened to steal Chmura’s customers and

destroy its business. Lombardo made these threats while actively courting at least one of Chmura’s

competitors, and while refusing to provide information about his contacts with clients and

competitors. The execution of Lombardo’s threats would irreparably harm Chmura’s business.

E.g., Multi-Channel TV Cable Co. v. Charlottesville Quality Cable Operating Co., 22 F.3d 546,

552 (4th Cir. 1994), abrogated on other grounds by Winter v. Natural Res. Defense Council, Inc.,

555 U.S. 7 (2008) (noting that “permanent loss of customers to a competitor or the loss of

goodwill” is irreparable injury); see also Home Funding Grp., LLC v. Myers, 2006 WL 6847953,

at *2 (E.D. Va. Dec. 14, 2006) (holding that disclosure of confidential information and trade secrets

“establishes immediate irreparable harm” because confidential information or a trade secret, “once




                                                 6
  Case 3:19-cv-00813-REP Document 14 Filed 12/09/19 Page 7 of 9 PageID# 105



lost is, of course, lost forever”). And, because Lombardo refuses to return Chmura’s laptop and

confidential information, he has the means to do so.

       Moreover, Chmura’s requests are narrowly tailored to obtain the information it needs to

analyze its potential injunction motion. The requests seek only information Lombardo could use

to harm Chmura (which, as a former employee, he has no right to retain), and an explanation of

whether and how he has followed through on his threats. The limited nature of the discovery

sought further supports the reasonableness of Chmura’s requests. E.g., Lab. Corp. of Am. Holdings

v. Cardinal Health Sys., Inc., 2010 WL 3945111, at *3 (E.D.N.C. Oct. 6, 2010) (granting motion

for expedited discovery where the plaintiff “set out in detail the discovery it seeks” and “[t]he

requested discovery is not overbroad”). And, because Chmura’s few requests cover only the

information necessary to analyze its need for preliminary relief, they impose minimal burden on

Lombardo.

       Finally, the timing of Chmura’s requests is reasonable. Chmura asked for this information

weeks before it terminated Lombardo, and has given him every opportunity to cooperate with its

requests voluntarily. Even after Chmura filed its Complaint, it remained hopeful that Lombardo

would cooperate, based on communications with his counsel. Since then, however, it has become

clear that Lombardo will return nothing, and provide no information to Chmura, unless he is

ordered to do so.

       Limited expedited discovery thus is necessary and appropriate under these circumstances

to determine to what extent Lombardo already has disclosed and/or used Chmura’s confidential

and trade secret information, and whether and how Lombardo has already begun to undermine

Chmura’s customer relationships. Expedited discovery will allow Chmura to better examine its




                                                7
  Case 3:19-cv-00813-REP Document 14 Filed 12/09/19 Page 8 of 9 PageID# 106



need for a preliminary injunction and, if necessary, to prepare to make its preliminary injunction

argument.

III.   CONCLUSION

       For the reasons stated above, Chmura respectfully moves for an Order granting its Motion

for Expedited Discovery and requests that Lombardo be ordered to respond to the discovery

requests attached as Exhibit A within fifteen (15) calendar days of service and permitting Chmura

to depose Mr. Lombardo regarding the topics identified in its written discovery within fifteen (15)

days of its receipt of the requested documents and interrogatory answers.

Dated: December 9, 2019

                                             ___________/s/________________
                                             Rodney A. Satterwhite (VA Bar No. 32907)
                                             Heidi E. Siegmund (VA Bar No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             (Office) (804) 775-1000
                                             (Fax) (804) 698-2158
                                             rsatterwhite@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff




                                                8
  Case 3:19-cv-00813-REP Document 14 Filed 12/09/19 Page 9 of 9 PageID# 107



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of December, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             MCGUIREWOODS LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff




                                                9
